Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2016                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152889(78)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  BETTINA WINKLER, by her next friends                                                                      Joan L. Larsen,
  HELGA DAHM WINKLER and MARVIN                                                                                       Justices
  WINKLER,
           Plaintiff-Appellant,
                                                                    SC: 152889
  v                                                                 COA: 323511
                                                                    Oakland CC: 2014-141112-CZ
  MARIST FATHERS OF DETROIT, INC., d/b/a
  NOTRE DAME PREPARATORY HIGH
  SCHOOL AND MARIST ACADEMY,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the joint motion of the parties to extend the time for
  filing their supplemental briefs is GRANTED. The supplemental briefs will be accepted
  as timely filed if submitted on or before January 31, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 23, 2016
                                                                               Clerk